DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s amendments/remarks filed on 06/24/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1,2,4,5,8,11-13,15,16,18 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding independent claims 1, and 12, Applicant Admitted Prior Art (AAPA) Fig 3 was the closest prior art of record, Applicant Admitted Prior Art (AAPA) Fig 3 discloses a power distribution system, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed hydraulic fracturing system for fracturing a subterranean formation comprising: a turbine generator for producing electricity at a well site, the turbine generator producing electrical energy at a voltage; an electric pump electrically coupled to the turbine generator and receiving operative power from the turbine generator; and switch gear arranged between the electric pump and the turbine generator, the switch gear distributing electrical energy from the turbine generator to the electric pump, wherein the voltage remains substantially constant from the turbine generator to the electric pump, 
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 2,4,5,8 and 11, which depends on claim 1, these claims, are allowable for at least the same reasons given for claim 1.
Regarding claims 13,15,16,18 and 20, which depends on claim 12, these claims, are allowable for at least the same reasons given for claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
3. 	Applicant's arguments considered on the remarks filed on 06/15/2021 regarding claims 1,2,4,5,8,11-13,15,16,18 and 20 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Broussard et al (US 2014/0138079 A1) discloses a system for hydraulically fracturing an underground formation in an oil or gas well to extract oil or gas from the formation, the oil or gas well having a wellbore that permits passage of fluid from the wellbore into the formation. The system includes a plurality of electric pumps, however does not discloses the particular structure arrangement and details for the claimed invention.
	Payne et al (US 2016/0258267 A1) discloses A system for stimulating oil or gas production from a wellbore includes a hydraulic fracturing pump unit having one or more hydraulic fracturing pumps driven by one or more electrical fracturing motors, a variable frequency drive (VFD) controlling the electrical fracturing motors, a fracturing pump blower unit driven by a blower motor, however does not discloses the particular structure arrangement and details for the claimed invention.
	Morris et al (US 2016/0177678 A1) discloses a mobile electric power generation for hydraulic fracturing of subsurface geological formations comprising a power generation transport configured to convert hydrocarbon fuel to electricity and an inlet and exhaust transport configured to: couple to at least one side of the power generation transport such that the inlet and exhaust transport is not connected to a top side of the power generation transport, however does not discloses the particular structure arrangement and details for the claimed invention.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836